DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 6, 11,15, are objected to because of the following informalities:  
Claim 1, at lines 19-20 recites “at an adjusted first thickness” and is not clear if it is the same as or different than the “adjusting the first film thickness” recited at line 16 or not.  
	Claim 1, at lines 22-23, recites “at an adjusted second thickness” and is not clear if the recitation is same as or different than the recitation “adjusting …..the second film thickness” at line 16 or not.
	Claim 6, at line 3 recites “a first adjusted film thickness” and recites at line 5, “a second adjusted film thickness” and is not clear as to what parameter or thickness is the adjustment based 
	Claim 11, at line 8 recites “a first adjusted film thickness” and is not clear with respect to what thickness or parameter is the adjustment made to form or constitute the claimed first adjusted film thickness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 at line 7, recites “the second body” and is not clear as to which “second body” is being referred to.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed on February 17, 2021, with respect to the 35 U.S.C. 112, and the 35 U.S.C. 103 rejections made in the previous office action have been fully considered and are persuasive.  The rejections of claims 1-17, made in the previous office action has been withdrawn.  However, upon further consideration, objections have been made over claims 1-2, 6, 11, and 15, and a new ground(s) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 27, 2021.